Citation Nr: 1640364	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's original claim only specifically referenced cataracts.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board believes that the Veteran was effectively seeking service connection for eye or visual problems.  From a review of the record, it is noted that the Veteran has been diagnosed with diabetic retinopathy.  As such, the Board has recharacterized the issues in this case to include both diabetic retinopathy and cataracts.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetic retinopathy is attributable to the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an eye disorder, as secondary to diabetes, construed by the Board to include diabetic retinopathy.  To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Turning to the Veteran's period of active service, his service treatment records are silent for any reports, treatment, or diagnosis for any eye disorder.  On separation in February 1968, the Veteran checked "No" to "eye trouble" on his Report of Medical History, and his separation examination was negative for any eye disorder.  

Post-service, the Veteran was diagnosed with background diabetic retinopathy in October 2012.  While this diagnosis was not accompanied by an etiological opinion, such is not necessary when the diagnosis in and of itself is indicative of an association with another disorder.  Here, it is clear that this diagnosis is related to the Veteran's service-connected diabetes mellitus.

Therefore, the Board finds that the evidence in this case is at least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for diabetic retinopathy is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for diabetic retinopathy is granted.


REMAND

The Veteran is seeking service connection for bilateral cataracts, which he believes  were caused and/or aggravated beyond their normal progression by his service-connected diabetes mellitus.  Per a VA examination report authored in July 2009, the Veteran was found to have typical senile-onset nuclear sclerotic cataracts which the examiner concluded were unrelated to his diabetes.  In support, it was noted that the Veteran had not carried the diagnosis of diabetes long enough, nor suffered the disorder which such severity, to precipitate the onset of cataracts.  However, the Board notes that this opinion did not provide a statement with regard to aggravation of bilateral cataracts beyond normal progression as a result of his diabetes.

A private opinion, authored in December 2012, noted that the Veteran had a longstanding history of diabetes, and that this diagnosis cased his cataracts to progress at a faster rate.  Per the opinion, such was typical of patients with diabetes.  No further rationale was provided, and the doctor failed to explain the degree to which the cataract development was accelerated.  He also failed to explain why diabetes mellitus would be expected to accelerate the development of cataracts, or why such acceleration would be considered to be beyond the natural progression of the disability. 
 
As neither opinion contains a detailed rationale which addresses causation and aggravation, the Board finds that an additional VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether the Veteran's bilateral cataracts are causally-related to diabetes, to include whether his claimed progression was aggravated beyond normal progression as a result.  The opinion shall discuss the relationship between diabetes and cataracts, shall include a review of each prior medical opinion, and shall contain a detailed rationale with regard to secondary causation and aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to answer the following questions:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's currently-diagnosed cataracts were caused by, or otherwise related to, the Veteran's service-connected diabetes?  Why or why not?  

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's currently-diagnosed cataracts were aggravated beyond their natural progression by the Veteran's service-connected diabetes?  Why or why not?  

Importantly, the opinion shall discuss the relationship between diabetes and cataracts, shall include a review of each prior medical opinion, and shall contain a detailed rationale with regard to secondary causation and aggravation.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If it is determined that the Veteran's diabetes aggravated his bilateral cataracts, a baseline level of impairment, prior to the aggravation, should be identified.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


